Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/14/2022 has been received; Claims 17, 21-23, 25-28, 30-46, 48-54, 59-60, 62-66 are pending.
Election/Restrictions
Claim 66 is withdrawn from consideration because it is directed to a different statutory class of invention (a product or process invention) not presented in the original disclosure.
Claim 66 is withdrawn from the merits. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “front longitudinal end”, “rear longitudinal end” & “widthwise direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites “the arch-supporting region having a height selected to be greater than a height of any type of arches of feet having the foot size”. What is “a height of any type of arches of feet having the foot size”? Such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover. “Any type of arches of feet” is vague and does not provide definite measurement one can use to ascertain what size is being claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 21-23, 25-27, 28, 30-34, 36-40, 48-50, 59, 60 & 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Von Horne (US 2011/0101665) in view of Daley (USPN 4,901,390).
It is noted that the recitation “when heated by a heating device and compressed by the user’s foot”, “when heated and pressed upon”, “when heated to a temperature” recite a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding Claim 17, Van Horne discloses a skate boot (200) for a skate (Figure 2), the skate boot comprising a boot form (208, Figures 4 & 5) configured to receive a foot of a user, the boot form comprising: a medial portion (402) configured to face a medial side of the user's foot; a lateral portion (404) configured to face a lateral side of the user's foot; a heel portion (400) configured to face a heel of the user's foot; and a sole portion (sole portion, see annotated Figure 4 below) configured to face a plantar surface of the user's foot (Figure 4 & 5, Para. 23, 26 & 27); the medial portion and the sole portion of the boot form comprising a thermoformable arch-supporting region (405, Para. 21-23 & 26) including thermoformable material  (Para. 21 "moldable thermoplastic") that is moldable to conform to an arch of the user's foot when heated by a heating device (Para. 21-23 & 26, “oven") and compressed by the user's foot (Para. 21-23 & 26, “custom molded to each individual foot"), the thermoformable arch-supporting region of the boot form extending in the sole portion of the boot form (see annotated Figure 4 below). Van Horne does not specifically disclose the thermoformable arch-supporting region projecting upwardly such as to define a height of the arch-supporting region, the thermoformable arch-supporting region of the boot form extending in the sole portion of the boot form towards the lateral portion of the boot form beyond a front longitudinal end of the boot form and a rear longitudinal end of the boot form in a widthwise direction of the boot form. However, Daley discloses a thermoformable arch-supporting region (Figures 1-7) projecting upwardly such as to define a height of the arch-supporting region (projecting upwardly & height, see annotated Figure 1 & 7 below), the thermoformable arch-supporting region of a boot form extending in the sole portion of the boot form (Figure 1) towards the lateral portion of the boot form beyond a front longitudinal end of the boot form and a rear longitudinal end of the boot form in a widthwise direction of the boot form (widthwise direction, see annotated Figure 1 below). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the thermoformable arch-supporting region of the boot form projecting upwardly and extending as claimed, as taught by Daley, for the purpose of custom molding to the specifics of a user’s foot while permitting the foot to be more relaxed and comfortable (Col. 1, lines 62-68).
Regarding Claim 21, Van Horne discloses the medial portion, the lateral portion, the heel portion, and the sole portion of the boot form are integrally formed together as a unitary structure (Para. 21, “stiff unitary shell structure”). 
Regarding Claim 22, Van Horne discloses the boot form comprises an ankle portion (the portions at medial and lateral sides 404 & 402, Para. 24) configured to face an ankle of the user. 
Regarding Claim 23, Van Horne discloses the medial portion, the lateral portion, the ankle portion, the heel portion, and the sole portion of the boot form are integrally formed together as a unitary structure (Para. 21, “stiff unitary shell structure”). 
Regarding Claim 25, Van Horne discloses the thermoformable arch- supporting region constitutes at least part of an external surface of the boot form (Figure 4). 
Regarding Claim 26, the combination of Van Horne and Daley disclose the thermoformable arch- supporting region extends in the widthwise direction of the boot form for less than a width of the sole portion of the boot form (Daley, see annotated Figure 1 below & Figures 2-8). 
Regarding Claim 27, Van Horne discloses the thermoformable arch- supporting region is configured such that the height of the thermoformable arch-supporting region is increased when heated and pressed upon at an underside of the thermoformable arch-supporting region (Von Horne, Para. 21-23 & 26, the thermoformable arch- supporting region is capable to be increased in height when heated and pressed upon at an underside of the thermoformable arch-supporting region since instead of a user pressing into the thermoformable arch-supporting region, as user could push the region towards a user’s sole, which would be from an underside). 
Regarding Claim 28, Van Horne discloses a resiliency of the thermoformable arch-supporting region is such that, when the user applies a downward force to push off while skating, the thermoformable arch-supporting region flexes from an initial shape (shape when foot is flat in shoe) and then returns to the initial shape (it is understood that the thermoformable arch supporting region of Van Horne would have resiliency and would flex when a wearer applies pressure, as well as return to its initial shape when pressure is not applied). 
Regarding Claim 30, Van Horne discloses an upper member (210) formed separately from and attached to the boot form (Para. 34, “side panel 210 can be bonded to shell structure 208”). 
Regarding Claim 31, Van Horne discloses the upper member comprises a quarter panel (210, Figures 2 & 3). 
Regarding Claim 32, Van Horne discloses the thermoformable material of the arch-supporting region of the boot form is fiber-reinforced thermoformable material (Para. 21, “carbon fiber, aramid fiber…, heat moldable thermoplastic” & Para. 22, “carbon fiber and aramid fiber are layered over”). 
Regarding Claim 33, Van Horne discloses the fiber-reinforced thermoformable material comprises carbon fibers (Para. 21, “carbon fiber”). 
Regarding Claim 34, Van Horne discloses the thermoformable material of the arch-supporting region of the boot form includes at least one of polyamide. polypropylene, polyurethane, and polyethylene (Para. 21, “thermoplastic” is at least one of polyamide, polypropylene, polyurethane, and polyethylene since plastic can be any one of polyamide. polypropylene, polyurethane, and polyethylene) . 
Regarding Claim 36, Van Horne discloses a lower part of the boot form adjacent to the thermoformable arch-supporting region of the boot form includes thermoset material (Para. 21-23, 26 & 27) and the thermoformable material of the arch-supporting region of the boot form includes thermoplastic material (Para. 21-23, 26 & 27). 
Regarding Claim 37, Van Horne discloses the thermoset material is fiber- reinforced thermoset material (Para. 21, “carbon fiber, aramid fiber…, heat moldable thermoplastic”) and the thermoplastic material is fiber-reinforced thermoplastic material (Para. 21, “carbon fiber, aramid fiber…, heat moldable thermoplastic”, Para. 22, “carbon fiber and aramid fiber are layered over”). 
Regarding Claim 38, Van Horne discloses wherein lower material of a lower part of the boot form is stiffer than upper material of an upper part of the boot form (lower part of boot form is made from three layers, Para. 21 while upper part is seems to only be make from two, Para. 35, which would seem to make lower part stiffer than upper part). However, Van Horne does not specifically disclose lower material of a lower part of the boot form is stiffer than upper material of an upper part of the boot form. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the lower and upper part as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a stiffer lower boot than upper boot would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 39, Van Horne does not specifically disclose the thermoformable material of the arch-supporting region of the boot form is less stiff than the lower material of the lower part of the boot form. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the lower part and arch-supporting region as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a softer arch-supporting region than lower part of boot form would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.
Regarding Claim 40, Van Horne does not specifically the thermoformable material of the arch-supporting region of the boot form is stiffer than the upper material of the upper part of the boot form. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the upper part and arch-supporting region as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a softer upper part than arch-supporting region would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.
Regarding Claim 48, Van Horne discloses the skate is an ice skate (Figure 2) that comprises a blade holder (206) and a blade (250). 
Regarding Claim 49, Van Horne discloses a skate (Figure 2) comprising the skate boot of claim 17. 
Regarding Claim 50, Van Horne discloses the skate is an ice skate (Figure 2) that comprises a blade holder (206) and a blade (250).
Regarding Claim 59, Van Horne discloses the heating device is an oven (Para. 23, “oven”). 
Regarding Claim 60, Van Horne discloses the heating device is a portable heating device (inasmuch is described by Applicant, what is meant by “portable”, Para. 23 “oven”, is a portable heating device).
Regarding Claim 62, Van Horne discloses a skate (200) for a skate boot (Figure 2) for receiving a foot of a user (Figure 2), the user’s foot having a foot size (the size of a foot that fits in the book), the skate boot comprising a boot form (208, Figures 4 & 5) configured to receive a foot of a user, the boot form comprising: a medial portion (402) configured to face a medial side of the user's foot; a lateral portion (404) configured to face a lateral side of the user's foot; a heel portion (400) configured to face a heel of the user's foot; and a sole portion (sole portion ,see annotated Figure 4 below) configured to face a plantar surface of the user's foot (Figure 4 & 5, Para. 23, 26 & 27); the medial portion and the sole portion of the boot form comprising a thermoformable arch-supporting region (405, Para. 21-23 & 26) including thermoformable material  (Para. 21 "moldable thermoplastic") that is moldable to conform to an arch of the user's foot when heated by a heating device (Para. 21-23 & 26, “oven") and compressed by the arch of the user's foot (Para. 21-23 & 26, “custom molded to each individual foot", thus an arch of a user’s foot is compressed when each individual foot is molded) wherein the thermoformable arch-supporting region of the boot form forming part of an external surface of the skate boot (405, Figures 3-5). Van Horne does not specifically disclose the arch-supporting region having a height selected to be greater than a height of any type of arches of feet having the foot size. However, Daley discloses an arch-supporting region having a height (height, see annotated Figure 1 & 7 below) selected to be greater than a height of any type of arches of feet having the foot size (Col. 5, line 54- Col. 6, line 1, since the flange creates a saddle it has a height greater than the height of arches).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the arch-supporting region having a height as claimed, as taught by Daley, for the purpose of custom molding to the specifics of a user’s foot while permitting the foot to be more relaxed and comfortable (Col. 1, lines 62-68).
Regarding Claim 63, the combination of Van Horne and Daley disclose the height of the thermoformable arch-supporting region corresponds to at least a majority of a height of a toe region of the skate boot (Van Horne, Figure 4, has a height that is the majority of the height of a toe region & Daley inasmuch is understood by the examiner).
Regarding Claim 64, the combination of Van Horne and Daley do not specifically disclose a ratio of the height of the thermoformable arch-supporting region over a length of the thermoformable arch supporting region is at least .2. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ratios of the height of the thermoformable arch-supporting region over a length of the thermoformable arch supporting region especially to be at least .2 in order to achieve an optimal configuration for the purpose of custom fit arch supporting regions, since discovering the optimum or workable ranges of the height involves only routine skill in the art.
Regarding Claim 65, the combination of Van Horne and Daley do does not specifically disclose the height of the thermoformable arch-supporting region is at least 1 inch for a male size 9 boot. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different heights of the thermoformable arch-supporting region in order to achieve an optimal configuration for the purpose of custom fit arch supporting regions, since discovering the optimum or workable ranges of the height, especially at least 1 inch involves only routine skill in the art. Furthermore, it is noted that the arch region will fit differently sized feet in different manners.
Claims 35 are rejected under 35 U.S.C. 103 as being unpatentable over Von Horne (US 2011/0101665) in view of Daley (USPN 4,901,390) in further view of Alaimo (USPN 7,008,386).
Regarding Claim 35, Van Horne discloses the thermoformable material of the arch-supporting region of the boot form is thermoformable when heated to a temperature of 60 Celsius (Para. 23, 26 & 27). Van Horne does not discloses the thermoformable material of the arch-supporting region of the boot form is thermoformable when heated to a temperature of 160 to 220 degrees Fahrenheit. However, Alaimo discloses heating a thermoformable material of the arch-supporting region is thermoformable when heated to a temperature of 200 degrees Fahrenheit (Col. 6, lines 40-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat of Van Horne, to the heat as taught by Alaimo, in order to provide longer times for molding material or more malleable/viscous material to mold with. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of degrees for the temperature of heating the thermoformable material in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the temperature involves only routine skill in the art.
Claims 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Von Horne (US 2011/0101665) and Daley (USPN 4,901,390) in further view of Hardt (US 2003/0150134).
Regarding Claims 41 & 42, Van Horne does not specifically disclose the thermoformable arch-supporting region of the boot form comprises a plurality of recesses which are grooves. However, Hardt discloses an arch supporting region (24) which comprises recesses which are grooves (the recesses/grooves adjacent ridges 28). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arch supporting region of Van Horne to have recesses which are grooves, as taught by Hardt, in order to allow flexible and bend with the foot while continuously supporting the arch and not impeding the foot's movement. 
Regarding Claim 43 & 44, Van Horne does not specifically disclose the thermoformable arch- supporting region of the boot form comprises a plurality of projections which are ridges. However, Hardt discloses an arch supporting region (24) which comprises a plurality of projections which are ridges (ridges 28). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arch supporting region of Van Horne to a plurality of projections which are ridges, as taught by Hardt, in order to allow flexible and bend with the foot while continuously supporting the arch and not impeding the foot's movement. 
Regarding Claim 45, Van Horne does not specifically disclose the thermoformable arch- supporting region of the boot form comprises a plurality of corrugations. However, Hardt discloses an arch supporting region (24) which comprises a plurality of corrugations (ridges 28). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arch supporting region of Van Horne to a plurality of corrugations, as taught by Hardt, in order to allow flexible and bend with the foot while continuously supporting the arch and not impeding the foot's movement. 
Regarding Claim 46, Van Horne does not specifically disclose the corrugations are oriented generally parallel to a longitudinal direction of the skate boot. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corrugations to be oriented generally parallel to the longitudinal direction of the skate for the purpose of provide various support, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  
Claims 51 & 52 are rejected under 35 U.S.C. 103 as being unpatentable over Van Horne (US 2011/0101665) in view of Fitchmun (USPN 4,778,717) & Daley (USPN 4,901,390).
Regarding Claim 51, Van Horne discloses a skate boot (200) for a skate (Figure 2), the skate boot comprising a boot form (208, Figures 4 & 5) configured to receive a foot of a user, the boot form comprising: a medial portion (402) configured to face a medial side of the user's foot; a lateral portion (404) configured to face a lateral side of the user's foot; a heel portion (400) configured to face a heel of the user's foot; and a sole portion (the bottom of 208) configured to face a plantar surface of the user's foot; the medial portion and the sole portion of the boot form comprising a thermoformable arch-supporting region (405, Para. 21-23 & 25) including a thermoformable fiber-reinforced first material (Para. 21, “carbon fiber and layer of thermoplastic…,sandwiched…, heat moldable thermoplastic” & Para. 22, “layered over”) that is moldable to conform to an arch of the user's foot when heated by a heating device (Para. 21-23 & 26, “oven”) and compressed by the user's foot (Para. 21-23 & 26, “custom molded to each individual foot") a lower part of the boot form adjacent to the thermoformable arch-supporting region of the boot form comprising a second material (Para. 21-22 & 35, “aramid” or Para. 35 “leather”) different from the thermoformable fiber reinforced first material. Van Horne disclose various embodiments of thermoformable sole material wherein the structure could be sandwiched. Fitchmun discloses a composite thermofomable sole made from a sandwiched fiber material with a thermoformable core for a sole structure (Figures 1-8, Col. 2, lines 57-68, Col. 3, lines 40-45, Col. 4, lines 2-4, 45-66, Col. 5, lines 2-25 & Col. 7, line 5-7). It would have been obvious to one of ordinary skill in the art to modify the material of Van Horne to be a sandwiched composite fiber thermoformable material, as taught by Fitchmun, in order to provide a formable material to make custom adjustments while still providing think, light and rigid material.
Van Horne does not specifically disclose the thermoformable arch-supporting region projecting upwardly such as to define a height of the arch-supporting region, the thermoformable arch-supporting region of the boot form extending in the sole portion of the boot form towards the lateral portion of the boot form beyond a front longitudinal end of the boot form and a rear longitudinal end of the boot form in a widthwise direction of the boot form. However, Daley discloses a thermoformable arch-supporting region (Figures 1-7) projecting upwardly such as to define a height of the arch-supporting region (projecting upwardly & height, see annotated Figure 1 & 7 below), the thermoformable arch-supporting region of a boot form extending in the sole portion of the boot form (Figure 1) towards the lateral portion of the boot form beyond a front longitudinal end of the boot form and a rear longitudinal end of the boot form in a widthwise direction of the boot form (widthwise direction, see annotated Figure 1 below). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the thermoformable arch-supporting region of the boot form projecting upwardly and extending as claimed, as taught by Daley, for the purpose of custom molding to the specifics of a user’s foot while permitting the foot to be more relaxed and comfortable (Col. 1, lines 62-68).
Regarding Claim 52, the combination of Van Horne and Fitchmun disclose the fiber-reinforced thermoformable material comprises carbon fibers (Van Horne, Para. 21, “carbon fiber” & Fitchmun, Col. 2, lines 57-68). 
Claim 53 & 54 are rejected under 35 U.S.C. 103 as being unpatentable over Van Horne (US 2011/0101665) in view of Fitchmun (USPN 4,778,717), Daley (USPN 4,901,390) in further view of Alaimo (USPN 7,008,386).
Regarding Claim 53, Van Horne discloses the thermoformable material of the arch-supporting region of the boot form is thermoformable when heated to a temperature of 60 Celsius (Para. 23, 26 & 27). Van Horne does not discloses the thermoformable material of the arch-supporting region of the boot form is thermoformable when heated to a temperature of 160 to 220 degrees Fahrenheit. However, Alaimo discloses heating a thermoformable material of the arch-supporting region is thermoformable when heated to a temperature of 200 degrees Fahrenheit (Col. 6, lines 40-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat of Van Horne, to the heat as taught by Alaimo, in order to provide longer times for molding material or more malleable/viscous material to mold with. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of degrees for the temperature of heating the thermoformable material in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the temperature involves only routine skill in the art.
Regarding Claim 54, the combination of Van Horne and Fitchmun disclose the second material of the lower part of the boot form adjacent to the thermoformable arch-supporting region of the boot form (Van Horne, Para. 21-23, 26 & 27 & Fitchmun, Col. 2, lines 57-68, Col. 3, lines 40-45, Col. 4, lines 2-4, 45-66, Col. 5, lines 2-25 & Col. 7, line 5-7) and the thermoformable fiber-reinforced material of the arch-supporting region of the boot form includes thermoplastic fiber-reinforced material (Van Horne, Para. 21-23, 26 & 27 & Fitchmun, Col. 2, lines 57-68, Col. 3, lines 40-45, Col. 4, lines 2-4, 45-66, Col. 5, lines 2-25 & Col. 7, line 5-7). The combination of Van Horne and Fitchmun do not specifically disclose the second material includes a thermoset material. However, Alaimo disclose the use of a thermoset material for a lower layer (Col. 2, lines 50-65) for the purpose of ensuring a thickness of a sole even during a custom molding process. It would have been obvious to one of ordinary skill in the art to modify the second material of Van Horn-Fitchmun to be a thermoset material, as taught by Alaimo, in order to ensure a thickness of a sole even during a custom molding process. 

    PNG
    media_image1.png
    481
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    476
    737
    media_image3.png
    Greyscale
 Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts the drawings do show the features of a “front longitudinal end”, a “rear longitudinal end” and a “widthwise direction”. 
Examiner agrees. Although these features are technically shown in the drawings; the are not defined in the specification by applicant. The Applicant in invited to clarify these features in the drawings to prevent any confusion during prosecution. 
Applicant Remarks: Applicant asserts Van Horne does not disclose a skate boot in which a thermoformable arch-supporting region of a boot form forms part of an external surface of the skate boot. 
Examiner respectfully disagrees. As shown in Figures 3-5, the thermoformable arch-supporting region is part of an external surface of the skate boot, the external surface being the surface shown in the Figures of 405. Applicant has not defined what specifically an external surface is. The claim does not define the external surface of the skate boot as having to be the surface shown when the entire skate boot is constructed, such that the external surface is open to the atmosphere or the outermost surface. Currently the external surface, is a surface.
Applicant Remarks: Applicant asserts Van Horne does not disclose “an arch-supporting region having a height selected to be greater than a height of any type of arches of feet having the foot size”
Examiner respectfully disagrees. See modified rejection above of Van Horne in view of Daley.
Applicant Remarks: Applicant asserts Van Horne in view of Daley do not disclose “a thermoformable arch-supporting region extending in a sole portion of the boot form towards a lateral portion of the boot form beyond a front longitudinal end of the boot form and a rear longitudinal end of the boot form in a widthwise direction of the boot form”
Examiner respectfully disagrees. Inasmuch is understood by applicant the arch-supporting region extend laterally beyond the ends of the boot form in a widthwise direction. See above annotated drawings for further clarification of the limitation. 
Applicant Remarks: Applicant asserts Van Horne does not disclose the thermoformable arch-supporting region having a resiliency. 
Examiner respectfully disagrees. The structure, material and thickness of the thermoformable arch-supporting region will ultimately have a degree of resiliency and flex to some degree. By merely a user donning on the skate boot, some degree of resiliency and flex will take place.
Applicant Remarks: Applicant asserts Van Horne in view of Fitchmun and Daley do not disclose a fiber reinforced first material and a second material different from the first material for the thermoformable arch-supporting region.
Examiner respectfully disagrees. Currently the region of the thermoformable arch is not defined. Therefore, as Applicant points out; the arch region can use thermoplastic while other areas can used composite fibers. Since the arch-supporting region is not specifically defined as to being only located in an arch area, the region can encompass adjacent areas. Furthermore, Fitchmun is used to teach a sandwiched structure including both.  The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA. 1969). As modified, the combination teach 
Applicant Remarks: Applicant asserts a ratio of height over length, claimed in claim 64 nor a 1 inch arch region, claimed in claim 65, is not disclosed.
Examiner respectfully disagrees. It is noted that skill, not the converse, is presumed on the part of those practicing in the art (In re Sovish, 226 USPQ 771) and a conclusion of obviousness can be made from "common sense" of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. (In re Bozek, 163 USPQ 545, 549 (CCPA 1969)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732